DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The condenser-microstructure in claims 1 and 2, interpreted as metal pillars and equivalents thereof such as described in ¶0028.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent Publication No. 2018/0213679) in view of Yamamoto et al. (U.S. Patent No. 6,082,443, “Yamamoto”).

Regarding claim 1, Chen discloses a slim heat-dissipation module (figs 1-3), comprising: 
a first plate (12), a first inner surface (top of 133 shown in fig 1) and a second inner surface (top of 143 shown in fig 1); 
a second plate (11), comprising a third inner surface (bottom of 13 shown in fig 1) and a fourth inner surface (bottom of 14 shown in fig 1), wherein the first plate is combined with the second plate, a first type chamber (133) is formed between the first inner surface and the third inner surface, a second type chamber (143) is formed between the second inner surface and the fourth inner surface, and the first type chamber is not communicated with the second type chamber (fig 3); 
a first porous structure (135), disposed in the first type chamber, wherein the first porous structure contacts the third inner surface; 
a second porous structure (145), disposed in the second type chamber, wherein the second porous structure contacts the second inner surface and the fourth inner surface; 
a first fluid (134), disposed in the first type chamber; and 
a second fluid (144), disposed in the second type chamber.
However, Chen does not explicitly disclose wherein the first plate comprises a condenser-microstructure, wherein the condenser-microstructure is formed on the first inner surface, and the first porous structure is not in contact with the first inner surface. Yamamoto, however, discloses a vapor chamber (fig 15) wherein a first plate (6) comprises a condenser-microstructure (10), wherein the condenser-microstructure is formed on an inner surface (of 6, fig 15), and a first porous structure (11) is not in contact with the first inner surface. Yamamoto teaches that the condenser microstructures provide support and disperse heat (col 14, lines 39-47). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Chen to provide the vapor chamber configuration of Yamamoto for the first type chamber in order to improve the structural stability and heat dispersion of the module. 

	Regarding claim 2, the combination of Chen and Yamamoto discloses all previous claim limitations. Chen, as modified, further discloses wherein the condenser-microstructure (10, Yamamoto) abuts the first porous structure (11, Yamamoto).

	Regarding claim 3, the combination of Chen and Yamamoto discloses all previous claim limitations. Chen, as modified, further discloses wherein the condenser-microstructure (10, Yamamoto) comprises a plurality of pillars. They do not explicitly disclose wherein the pillars are metal pillars. However, the Examiner takes Official Notice that it is old and well known in the art of vapor chambers to have support pillars made of metal due to their high strength and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Chen, as modified, to have the pillars made of metal. 

	Regarding claim 4, the combination of Chen and Yamamoto discloses all previous claim limitations. Chen, as modified, further discloses wherein the first plate (12, Chen), the first porous structure (11, Yamamoto) and the second plate (11, Chen) are only vertically stacked.

	Regarding claim 5, the combination of Chen and Yamamoto discloses all previous claim limitations. Chen further discloses wherein the first plate (11), the second porous structure (145) and the second plate are only vertically stacked (fig 3).

	Regarding claim 6, the combination of Chen and Yamamoto discloses all previous claim limitations. Chen further discloses wherein the first fluid transmits (134) heat by vaporization (¶0027), and the second fluid (144) transmits heat by back-and-forth circulation (from 141 to 142).

Regarding claim 7, the combination of Chen and Yamamoto discloses all previous claim limitations. Chen further discloses wherein a first circulation path is defined out of the second porous structure (in the middle of the 143), and a second circulation path is formed in the second porous structure (145). 

Regarding claim 8, the combination of Chen and Yamamoto discloses all previous claim limitations. Chen further discloses  wherein when the second fluid is in a gaseous state, most of the second fluid (144) travels in the first circulation path, and when the second fluid is in a liquid state, most of the second fluid travels in the second circulation path (as this would be inherent).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763